People v Fisher (2016 NY Slip Op 06984)





People v Fisher


2016 NY Slip Op 06984


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


2048 794/11

[*1]The People of the State of New York, Respondent, —
v Kevin Fisher, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J.), rendered October 16, 2014, convicting defendant, upon his plea of guilty, of Robbery in the First Degree (Penal Law § 160.15[4]), and sentencing him to an aggregate term of twelve years, followed by five years post-release supervision unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell, 140 AD3d 401 [1st Dept 2016]), we perceive no basis for reducing the sentence.
ENTERED:
CLERK